DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 10, 12, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2012/0319424 A1), in view of Dauner et al. (US 2011/0274897 A1) and Tolan (WO 2003/101719 A2).
With regard to claim 10, Evans et al. teach composite touch zone for automotive interior instrument panels (trim) formed from a sandwich comprising a second layer of second material, such as fabric of carbon fibers 30 (carbon fiber composite cove layer) (paragraph [0020]). Additionally, Evans et al. teach a self-skinning foam layer 32 (Inner core layer of foam) (paragraph [0023]) is formed by expanding (“foaming”) with urethane and foaming agents (“inner core material”) (paragraph [0025]) on the side of the second layer 30 whereby the core is covered by the second layer (paragraph [0025] & Fig. 5). 

    PNG
    media_image1.png
    218
    507
    media_image1.png
    Greyscale

Evans et al. do not explicitly teach the reinforced skins are translucent.
Dauner et al. teach a composite component for motor vehicles (paragraph [0017]) comprising a cover layer composed of carbon fiber reinforce plastic, wherein the plastic of the cover is transparent or translucent for achieving optical and decorative properties (paragraph [0023]). 
Therefore, based on the teachings of Dauner et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form a cover layer comprising carbon fibers as translucent for achieving desired optical and decorative properties.
Evans et al. teach it is desirable for the coloration of an automobile interior components to be visually appealing (paragraph [0002]), but do not teach explicitly teach a carbon-fiber composite having a first color and an inner color material (foam) having a second color different from the first color, then adding a color pigment to the inner core material to uniformly dye the inner core material and provide the inner material with a modified color identical to the first color.
Tolan teaches a motor vehicle comprising a visually distinguishable sandwich comprising a fiber reinforced outer layer (“cover layer”) and a polyurethane resin foam 
Tolan teaches the dyed urethane resin (paragraphs [0030] & [0033]) of the reinforcing material (“cover layer”) spreads into the foam core (“urethane spread-lamination”) (paragraphs [0054] – [0056]). Before the resin having a first color of the reinforcing material spreads into the foam core, the core had a second color. In other words, the resin adds “a color pigment to the inner core material to uniformly dye the inner core material and provide the inner core material with a modified color identical to the first color”). Urethane spread lamination techniques are desirable because highly-cross linked urethane resins provide superior physical characteristics, such as increase weight to strength properties and superior impact resistance and flexibility (paragraph [0063]).
Therefore, based on the teachings of Tolan, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use a urethane spread laminating technique using a urethane resin comprising pigment spread from the carbon fiber reinforcing layer into a foam core for achieving a sandwich laminate of superior impact resistance, flexibility, and increased weight to strength properties.

With regard to claim 12, as discussed for claim 10, Tolan teaches the resin of the first layer dyed with the first color spreads into the core. Therefore, the color pigment added to the core has the first color.
claim 16, Evans et al. teach foam is formed of polyurethane (P023-25).

Response to Arguments
Applicant argues, “It is apparent from the discussion…of the Tolan publication…that the spread-laminated composites and and manufacturing methods suitable for high performance surfboards and other similar aquatic sports devices, such as paddleboards, sailboards, kayaks, boat hulls, and body boards, rather than bearing any relationship to producing a trim part for the visible area of an interior region of a motor vehicle” (Remarks, Pgs. 4 – 5).
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claim 10, Applicant’s arguments with respect to the rejection(s) of claim(s) 10, 12, & 16 under Tolan & Dauner et al. have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over Evans et al. (US 2012/0319424 A1), in view of Dauner et al. (US 2011/0274897 A1) and Tolan (WO 2003/101719 A2).

Applicant argues, “While paragraph 0044 of the Dauner et al. publication mentions that the particular composite component disclosed can be arranged in the interior region of a vehicle body, and that the Dauner et al. cover layer 1 can be seen from the interior of the vehicle, this fact alone does not provide a suggestion to alter the Tolan spread-laminated composites and manufacturing methods such that any of the Tolan manufacturing methods includes the particular act of incorporating a sandiwhc 
EXAMINER’S RESPONSE: Applicant is directed to the discussion above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781